Citation Nr: 1732418	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-10 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for eczema of the legs.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1990 to October 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, increased the Veteran's service-connected eczema of both legs to 10 percent disabling effective May 18, 2010.  

In his April 2013 substantive appeal (VA Form 9), the Veteran requested a Travel Board hearing at the local RO.  The Veteran's hearing was scheduled for May 2016 but in May 2016 correspondence, the Veteran requested to cancel the hearing.  In July 2016, the Board previously found that the Veteran withdrew his hearing request consistent with 38 C.F.R. § 20.704 (2016).  

In July 2016, the Board remanded this matter for additional development.

In Johnson v. McDonald, 27 Vet. App. 497 (2016), the United States Court of Appeals for Veterans Claims (Court) found the phrase "systemic therapy such as corticosteroids" in Diagnostic Code 7806 as unambiguously encompassing any topical application of corticosteroids for treating a skin condition, in addition to a therapy that impacts a patient's entire body system, such as when a drug is administered orally or parenterally.  The Court found that the "topical therapy" identified in the noncompensable rating criteria necessarily referred to "non-corticosteroid" topical treatment.  VA appealed this decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit), and stayed the adjudication of all appeals where a veteran has used a topical corticosteroid to treat a service-connected condition and potentially would be entitled to a higher disability rating if topical application of a corticosteroid is considered to be a "systemic therapy."  See Johnson v. McDonald, No. 14-2778, 2016 U.S. App. Vet. Claims LEXIS 1528 (Vet. App. Oct. 6, 2016).  As a result, the Veteran's claim for entitlement to an increased rating for service-connected eczema, rated under Diagnostic Code 7806, was suspended pending resolution of the ongoing litigation in this matter.  In Johnson v. Shulkin, No. 2016-2144, 2017 U.S. App. LEXIS 12601 (Fed. Cir. July 14, 2017), the Federal Circuit agreed with the Secretary that the Court erred when it "read DC 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of 'systemic therapy'," and Diagnostic Code 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  Therefore, the stay of proceedings has been lifted and the Veteran's claim is before the Board for adjudication. 


FINDINGS OF FACT

The Veteran's eczema affected more than 5 percent and less than 20 percent of the exposed area or less than 5 percent of the total body; and his eczema has required near-constant or constant use of topical therapy, but no systemic therapy such as corticosteroids or other immunosuppressive drugs. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for eczema of the legs have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5107 (West 2014).  In the instant case, VA's duty to notify was satisfied in a letter dated May 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also satisfied its duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran has not identified any additional, relevant, available evidence.  The claims file contains the Veteran's VA medical treatment records and written statements.  Therefore, the Board concludes that VA has made reasonable efforts to obtain all records relevant to the Veteran's claim.

The Veteran was also afforded VA compensation and pension examinations in August 2010 and December 2012 and VA addendum medical opinions in October 2016 and January 2017.  The Board acknowledges the Veteran's complaints that these examinations and addendum medical opinion were provided by the same examiner.  However, VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  No inaccuracies or prejudice is demonstrated with respect to the physical examination findings, and they appear consistent with the other evidence of record.  The Board finds that the October 2016 and January 2017 addendum opinions, when taken in conjunction with the August 2010 and December 2012 examination reports, are adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings to evaluate the disability under the pertinent rating criteria.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

The Veteran has not advanced any additional procedural arguments in relation to VA's duty to notify and assist.  See Scott, 789 F.3d 1375 (holding that "absent extraordinary circumstances...we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...").

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103, 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Factual Background

In May 2010, the Veteran filed for an increased rating for his service-connected eczema.  He stated that his eczema had increased in severity on his legs and his face, eyes and top of his head.  He also reported that topical ointment had been prescribed.  

The Veteran underwent a VA examination in August 2010.  The Veteran reported that his skin condition was spreading and progressively worse.  His current treatment was "bethamethasone" 0.05%, twice a day with a fair response and no side effects.  The VA examiner stated that the medication was prescribed January 2009 and he brought a tube of the medication in that was basically not used.  The VA examiner stated that there was no current active prescription for "bethamethasone" in is claims file.  The Veteran was also prescribed ammonium lactate 12% to apply as needed twice a day with a good response and no side effects.  He was diagnosed with eczematous dermatitis located on his ankles bilaterally.  He was found to have excoriated papules with dryness of the bilateral medial ankles (eczema).  The percent of exposed areas affected was greater than 5 percent and less than 20 percent.  The percent of total body affected was less than 5 percent.  There was no disfigurement.  The Veteran was also found to have non-service-connected seborrheic dermatitis of the scalp and ears characterized by scattered round scaly lesions on his scalp and his ears. 

A November 2010 active VA prescription list noted ammonium lactate 12% lotion with the instructions to apply a small amount topically twice a day for dry skin. 

The Board notes that in a January 2011 rating decision, the RO denied service connection for seborrheic dermatitis of the scalp and ears. 

In his May 2011 Notice of Disagreement (NOD), the Veteran asserted that more than 20 percent of his body was involved and he uses ammonium lactate (a corticosteroid) as needed for the last year.  The Veteran further stated that although the August 2010 VA examiner diagnosed the Veteran with eczematous dermatitis of his bilateral ankles, he had eczema covering both his thighs and his ankles.  He requested a new examination to determine the actual extent of his eczema. 

A December 2011 active VA prescription list noted betamethasone dipropionate 0.05% ointment with the instructions to apply a small amount topically twice a day for skin problems. 

In December 2012 the Veteran underwent a VA examination to determine the severity of his eczema.  The Veteran was diagnosed with eczema of the legs and seborrheic dermatitis.  The Veteran was found to have been treated with topical medications in the past 12 months for his skin conditions.  Specifically, the Veteran was prescribed bethamethasone 0.5% cream for his seborrheic dermatitis and, per the Veteran, his eczema.  

Upon physical examination the Veteran was found to have dry, slightly scaly skin on the inner aspect of his thighs and the anterior aspect of his ankles.  There was no erythema or inflammation, crust, lesions, excoriations, or irritation.  The Veteran's skin conditions did not cause scarring or disfigurement of the head, face or neck.  The percent of exposed areas affected was zero.  The percent of total body affected was less than 5 percent.  Flaking of the area between his eyebrows and eyelids and mildly hyper pigmented macules was associated with his non-service connected seborrheic dermatitis.  The VA examiner provided that seborrheic dermatitis is a papulosquamous disorder patterned on the sebum-rich areas of the scalp, face and trunk.  Significantly, seborrheic dermatitis and eczema are two different entities.  

A February 2013 active VA prescription list noted betamethasone dipropionate 0.05% ointment with the instructions to apply a small amount topically twice a day for skin problems.

An April 2013 active VA prescription list noted betamethasone dipropionate 0.05% ointment with the instructions to apply a small amount topically twice a day for skin problems. 

In his April 2013 Substantive Appeal (via VA Form 9), the Veteran asserted that his eczema of both his legs and ankles warranted a higher rating.  He reported continued dryness, scaling and itching of his thighs and ankles that required medication twice a day.  The Veteran also contended that he was provided a disservice by seeing the same examiner in August 2010 and December 2012. 

A July 2013 pending VA prescription list noted fluocinonide 0.05% topical solution with the instruction to apply a small amount topically every two weeks for skin.  February 2014, March 2014 and October 2014 active VA prescription lists noted fluocinonide 0.05% topical solution with the instruction to apply a small amount topically every two weeks for skin problems.

April 2015 and September 2015 active VA prescription lists noted fluocinonide 0.05% topical solution with the instruction to apply a small amount topically every two weeks for skin problems. 

In an October 2016 addendum opinion, the August 2010 and December 2012 VA examiner provided an addendum opinion.  The VA examiner concluded that the Veteran did not treat his eczema with constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during a 12 month period form May 2010 to present.  The VA examiner also concluded that the Veteran did not treat his eczema with systemic therapy such as corticosteroids or other immunosuppressive drug for a total duration of six weeks or more, but not constantly during a 12-month period from May 2010 to present.  The VA examiner explained was no evidence per review of the available records after review of prescription lists from October 1995 to July 2013.  The VA examiner provided that the Veteran has seborrheic dermatitis that is not service connected.  Topical corticosteroids are also prescribed for treatment of seborrheic dermatitis.  Clinical records are not available to corroborate which skin condition the Veteran used betamethasone dipropionate 0.05% ointment to treat in January 2013 and March 2012. 

A December 2016 active problems list noted eczema since October 2001. 

A January 2017 active VA prescription list noted betamethasone dipropionate 0.05% ointment with the instructions to apply a small amount topically twice a day for skin problems.  Fluocinolone acetonide 0.01% was also listed with the instruction to apply a small amount topically every week for skin problems. 

In January 2017 addendum opinion, the August 2010 and December 2012 VA examiner provided an addendum opinion that was a reiteration of the previous October 2016 addendum opinion. 

Analysis 

The Veteran's service-connected eczema is rated as 10 percent disabling under Diagnostic Code 7806.  Taking into account all of the evidence set out above, the Board finds that the evidence of record is consistent with the assigned 10 percent rating for his eczema, based on percent of exposed body affected, percent of total body affected, and his use of only topical medication.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

As in this case, where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under Diagnostic Code 7806, a noncompensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed area is affected, and no more than topical therapy is required during the past 12-month period.  A 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas be affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires more than 40 percent of the entire body, or more than 40 percent of exposed areas be affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).

The provisions of Diagnostic Code 7806 also provides for a rating of disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnosed Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  As discussed in detail above, the Veteran's eczema has not resulted in any scars or disfigurement of the head, face, or neck.  As such, the Board finds that the Veteran is most accurately rated under Diagnostic Code 7806.  

Initially, the Board notes that the medical evidence demonstrates that the Veteran has a non-service-connected skin disability of seborrheic dermatitis and symptoms from this disability may not be considered when evaluating the service-connected eczema.  38 C.F.R. § 4.14 (2016).

Consistent with a 10 percent rating under Diagnostic Code 7806, the weight of the evidence shows that the Veteran's eczema has affected more than 5 percent but less than 20 percent of the exposed areas and less than 5 percent of the total body.  The August 2010 VA examiner indicated that the Veteran's eczema involved more than 5 percent and less than 20 percent of the exposed areas and less than 5 percent of the total body.  The Board notes that the December 2012 observed some improvement, indicating that the Veteran's eczema involved less than 5 percent of the total body area and no exposed area.  Throughout the appeal period, the medical and lay evidence record reflects constant or near-constant use of topical corticosteroids for treatment of his eczema characterized by dry, slightly scaly skin on the inner aspect of his thighs and the anterior aspect of his ankles.  As a result, the Board finds that the evidence is consistent with a 10 percent rating for the entire period on appeal for his service-connected eczema.  

At no point during the appeal period does the evidence of record demonstrate that a rating in excess of 10 percent for eczema is warranted.  The competent evidence does not show that the Veteran's eczema is characterized by 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  See 38 C.F.R. 4.118, Diagnostic Code 7806 (2016).  In this regard, the Veteran's eczema has been characterized by, at a maximum, more than 5 percent but less than 20 percent, of the exposed area and less than 5 percent of the total body affected.  

The Board acknowledges the Veteran's consistent use of topical corticosteroid treatment and his contentions that this use of topical corticosteroids warrants a higher rating of 30 percent.  However, Diagnostic Code 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  See Johnson v. Shulkin, No. 2016-2144, 2017 U.S. App. LEXIS 12601 (Fed. Cir. July 14, 2017).  The Federal Circuit has determined that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied." Id. at 8.  Significantly, "the code provides that a Veteran who requires at least some form of 'systemic therapy' receives a rating of 10 percent or higher, but one who requires 'no more than topical therapy' receives a rating of 0 percent."  Id.  Here, the Board notes that the Veteran's topical corticosteroid cream is not considered systemic therapy.  The Veteran received only topical therapy throughout the appeal period to include prescriptions for betamethasone dipropionate ointment, fluocinonide topical solution, fluocinolone acetonide topical solution, and ammonium lactate lotion that are used externally and not intrinsic to the body.  

Accordingly, the Board finds that the claim for a rating in excess of 10 percent for service-connected eczema must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for eczema of the legs is denied.





____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


